REPUBLIQUE DU CONGO

Unité * Travail * Progrès

MINISTERE DE L'ECONOMIE FORESTIERE, DU DEVELOPPEMENT DURABLE ET DE
L'ENVIRONNEMENT

RESUME DU PLAN D'AMENAGEMENT DE L'UFA JUA-IKIE
Département de la Sangha
Période : 2017 - 2046

Unité Forestière d'Aménagement (UFA) Jua-Ikié

SUPERFICIE SIG :531 536ha
SUPERFICIE DE PRODUCTION : 388 291 ha

Juillet 2017

Centre National 2850

Ministère de l'Economie

Forestière, du Développement d'Inventaires et Geospatial Technology Group Société d'Exploitation Forestière
Durable et de l'Environnement d'Aménagement des CONGO SARL. Route de Yuan Dong
Ressources Forestières l'aéroport BP 1071 Pointe Noire Centre-ville Brazzaville.

p Tel :(00242) 06 920 00 03
et Fauniques République du Congo.Tl: +2: base ao
SOMMAIRE

INTRODUCTION... eenneieneenenenennnene 4
RAPPEL DES OBJECTIFS FONDAMENTAUX DE L'AMENAGEMENT FORESTIER DURABLE 5
PARTENAIRES DANS LA PREPARATION DU PLAN D'AMENAGEMENT DE L'UFA JUA-IKE...... 5

1. PRESENTATION DE L’UFA JUA-IKIE ET SON ENVIRONNEMENT... 6
1.1.  UFA JUA-IKIE ET SA REGION ENVIRONNANTE 6
12. CLIMAT ET RELIEF... ere 8
1.3.  VEGETATION...................... eee 8

2. CADRE JURIDIQUE
2.1. CONVENTIONS ET ACCORDS INTERNATIONAUX
2.2. CADRE JURIDIQUE SUR LA GESTION ET L'UTILISATION DES FORETS.
2.3. CADRE JURIDIQUE SUR L'ENVIRONNEMENT
2.4. CADRE JURIDIQUE SUR LA GESTION DURABLE DE LA FAUNE SAUVAGE
2.5. CADRE JURIDIQUE SUR LES DROITS ET OBLIGATIONS MUTUELLES ENTRE LA

SOCIETE ET LE PERSONNEL DE L'ENTREPRISE ET LEURS AYANTS - DROITS LEGAUX 11
2.6. CADRE JURIDIQUE REGISSANT LE VOLET SOCIAL DU PLAN D'AMENAGEMENT 11
3. RESULTATS SUR LA RESSOURCE FORESTIERE DE L’UFA JUA-IKIE 12
3.1. INVENTAIRE D'AMÉNAGEMENT ie 12
3.11.  Dendrométrie
3.12. Volumes bruts et nets supérieurs au DME des essences du groupe 1... 12
3.13. Faune et présence humaine 13
3.2. ENVIRONNEMENT SOCIO-ECONOMIQUE sn 14
3.2.1. Caractéristiques démographiques... 14
3.2.2. Infrastructures scolaires, sanitaires et autres... 14
3.2.3. Economie rurale... 15
3.2.4. Accès à la terre... een 15
3.3.  IMPACTS ENVIRONNEMENTAUX nn 15

4. DECISIONS D'AMENAGEMENT.
4.1. DÉCOUPAGE EN SÉRIES D'AMÉNAGEMENT DE L'UFA JUA-IKI
4.2. DUREE D'APPLICATION DU PLAN D'AMENAGEMENT
4.3. DECOUPAGE EN UNITES FORESTIERES DE PRODUCTION

5. MESURES DE GESTION DES SERIES D'AMENAGEMENT... .22
5.1. SÉRIE DE PRODUCTION eines 22
5.11.  Essences aménagées... 22
5.1.2. Rotation... seen 22

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 2]
5.13. DMA (Diamètre Minimum d'Aménagement)... 22

5.1.4. Détermination de la Possibilité annuelle... 22
5.15. ANNEES D'OUVERTURE ET FERMETURE DES UFP de l’'UFA JUA-IKIE............... 23
5.16. Système sylvicole et planification d'exploitation... 23
5.2. SERIES DE PROTECTION... nine 24
5.3. SERIES DE CONSERVATION... nn 24
5.4. SERIE DE DEVELOPPEMENT COMMUNAUTAIRE (SDC)................. 24
5.5. SERIE DE RECHERCHE inner 25
5.6. REGLES D'EXPLOITATION A IMPACT REDUIT 25
5.6.1. Ouverture des routes... 25
5.6.2. Parcs à grumes et carrières. .25

5.6.3.  Abattage contrôlé
5.6.4.  Débusquage et débardage

6. MESURES DE GESTION DE LA FAUNE
6.1.  RESPECT DE LA LEGISLATION
6.2. MISE EN PLACE D'UN SYSTEME DE GESTION PARTICIPATIVE ET DEFINITION DE

ZONES DE CHASSE AUTORISEE DANS LA CONCESSION... 27
6.3.  CONTROLES AUX POINTS D'ENTREES DE LA CONCESSION 28
6.4. FERMETURE DES ROUTES APRES EXPLOITATION DE L’'AAC 28
6.5.  APPROVISIONNEMENT ALTERNATIF EN VIANDE............................... 28
7... MESURES DU VOLET SOCIO-ECONOMIQUE............... ne 29
7.1. CADRE ORGANISATIONNEL ET INSTITUTIONNEL 29
7.2. AUTRES MESURES... 29
7.3. CONTRIBUTION AU DEVELOPPEMENT LOCAL... 29
8. SUIVI DU PLAN D'AMENAGEMENT ie 30
9. BILAN ECONOMIQUE ET FINANCIER een 31
CONCLUSION... 32

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 3]

INTRODUCTION

Le Gouvernement Congolais a défini une politique forestière de gestion durable des
écosystèmes forestiers, laquelle est basée sur la réalisation et la mise en œuvre des plans
d'aménagement dans les concessions forestières allouées aux opérateurs économiques.

En application de la loi n°16 - 2000 du 20 novembre 2000 portant code forestier de la République
du Congo, la Société d'Exploitation Forestière Yuan Dong (SEFYD), est attributaire de l’UFA Jua-
Ikié par la signature entre le Gouvernement de la République du Congo, représenté par le
Ministère de l'Economie Forestière et de l'Environnement et la société SEFYD, représentée par le
Directeur général, de la Convention d'Aménagement et de Transformation (CAT)
n°4/MEF/CAB/DGF du 19 septembre 2005. Cette convention a été approuvée par l'arrêté n°
5294/MEFE/CAB du 01 septembre 2008.

Un protocole d'accord pour l'élaboration du plan d'aménagement de l'UFA Jua-Ikié a été ensuite
signé le 16 janvier 2008 entre la SEFYD et le même Ministère.

Compte tenu de la complexité du processus d'élaboration des plans d'aménagement, un contrat
d'assistance technique a été signé en janvier 2010 entre la SEFYD et le bureau d’études Géospatial
Technology Group Congo (GTGC), dans le cadre de la réalisation des travaux d'aménagement
forestier.

La société s’est ainsi engagée à élaborer le plan d'aménagement de l’UFA Jua-Ikié, conformément
à l'arrêté n°5053/MEF/CAB du 19 Juin 2007 définissant les directives nationales d'aménagement
durable des ressources forestières en République du Congo.

Les travaux d'aménagement de l’UFA Jua-Ikié réalisés sont synthétisés dans le tableau.

Tableau 1 : Périodes de réalisation des travaux d'aménagement de l'UFA Jua-Ikié

Travaux réalisés Périodes

Stratification préliminaire Décembre 2010-Mars 2011
Pré-inventaire Mai- Novembre 2011
Inventaire multi-ressources Juillet 2012- Décembre 2014
Etudes cartographiques Janvier 2013- Décembre 2014
Etudes dendrométriques Mai- Décembre 2014

Etudes socio-économiques juillet 2014- Février 2015
Etudes écologiques Juillet 2014- Février 2015
Rapport de découpage en séries d'aménagement de l’'UFA Jua-Ikié Septembre - Novembre 2015

Le présent document est le résumé du Plan d'Aménagement de l’UFA Jua-Ikié.

Plan d'Aménagement de l’UFA Jua:

Juillet 2016 — Résumé public, Juillet 2017

RAPPEL DES OBJECTIFS FONDAMENTAUX DE L'AMENAGEMENT FORESTIER
DURABLE

La gestion durable des massifs forestiers vise à atteindre des objectifs fondamentaux dont la base
se situe autour des fonctions :

écologique liée à la conservation et à la protection des écosystèmes ;
économique liée à la production des biens et services ;
sociale liée à l'amélioration du bien-être des populations humaines.

Objectifs écologiques

conservation de la biodiversité ;

protection et restauration des sols ;

respect impératif des berges, des sources et versants, ainsi que d’autres milieux
nécessitant des règles de gestion particulière ;

surveillance des influences menaçantes du milieu naturel sur l’homme (maladies
tropicales endémiques, zoonoses etc..).

Objectifs économiques

sécurisation de la production soutenue des biens spéciaux, infrastructures, services de
conduites particulières, etc ;

développement monétaire (intrant, gain, rendement pur) ;

sûreté et construction des réserves par la sylviculture et le choix des essences, etc...

Objectifs sociaux

amélioration du cadre de vie et bien être des populations ;

organisation et aménagement du territoire (capacité à fournir et à fixer des emplois, et
gestion participative) ;

développement du patrimoine culturel ;

aménagement des bases de données numériques, de bibliothèque ou écothèque pour les
usagers de la forêt.

PARTENAIRES DANS LA PREPARATION DU PLAN D'AMENAGEMENT DE L'UFA
JUA-IKE

Les partenaires qui ont participé sont l'Administration Forestière, la Société SEFYD (Cellule
d'Aménagement), le CNIAF (Centre National d’Inventaire et d'Aménagement des Ressources
Forestières et Fauniques) etle Bureau d’études GTGC, qui a réalisé les travaux de bout en bout.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | s|
1. PRESENTATION DE L’UFA JUA-IKIE ET SON ENVIRONNEMENT

1.1. UFA JUA-IKIE ET SA REGION ENVIRONNANTE

L'UFA Jua-Ikié fait partie du secteur forestier nord, zone 2 Sangha de la République du Congo. Elle
est située dans le département de la Sangha précisément dans les districts de Souanké et Sembé.

L'UFA Jua - Ikié est mitoyenne au Parc National d’Odzala - Kokoua au Sud-Est et à l'UFA Tala -
Tala à l'Est. Au Nord par le Cameroun, puis au Nord-Ouest par le Gabon et au Sud-Ouest par l’'UFA
Karagoua (cf. carte 1).

La superficie des limites calculée sous SIG est de 531 535,68 ha, dont 464 386,18 ha de surface
utile.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 6
CAMEROUN

UFA KARAGOUA

M Chef lieu de district
© Base vie

— Route publique principale

—— Route publique secondaire

—— Route forestière principale

—— Route forestière secondaire

Piste d'exploitation

Rivière principale

—— Rivière secondaire

UFA Jua-lkié

UFA voisines.

772 Parc national

Pays voisin

pe.

UFA TALA-TALA

ZA

Carte 1 : Limites de l’UFA Jua-Ikié

GTS Conao Foie Rare: Nora 2014
1.2. CLIMAT ET RELIEF

Les données climatiques de ce massif forestier ont été obtenues à partir de la station
météorologique de Ouesso (période de 1980 à 2009).

Les Sous-préfectures de Souanké et de Sembé sont caractérisées par un climat équatorial dont les
précipitations sont très abondantes atteignant 1650 mm/an. Les températures mensuelles
moyennes sont comprises entre 19 et 22°C etl’amplitude thermique annuelle varie entre 2 et 2,5°.
L'humidité relative est élevée toute l’année, avec des moyennes mensuelles rarement inférieures
à 66% à Ouesso (février-avril) et à 72% à Souanké (mars-avril).

Le relief de l’'UFA Jua-Ikié est caractérisé par une chaîne de montagnes basses dont l'altitude varie
entre 600 et 1000 mètres et certaines ont des pentes fortes jusqu’à 70% et d’autres subaplanies.

1.3. VEGETATION

Après traitement, analyse des images satellites et vérité terrain, trois grands types d'occupation
du sol ont pu être identifiés :

° Les formations forestières sur sol ferme (81,93%) ;
e Les formations sur sols hydromorphes (16,39%) ;
e Les espaces non forestiers (1,68%).

La description de ces trois types d'occupation du sol a été affinée et subdivisée en un certain
nombre de strates en s'appuyant sur la classification de Yangambi (1956) et de la FAO (1976).

Les Formations forestières sur sol ferme sont constituées des Forêts Denses Humides
Sempervirentes (FDHS) (67,90%), Secondaires Adultes (FSA) (10,57%), Secondaires Jeunes (FSJ)
(3,35%), à Marantacées (FMA) (0,11%).

Les Formations sur sols hydromorphes sont constituées des Forêts Marécageuses Inondées
Temporairement (FMIT) (5,43%), Marécageuses Inondées en Permanence (FMIP) (9,65%),
Marécageuses à raphiale (FMRA) (1,30%).

Les Espaces non forestiers sont constitués des Cultures abandonnées en régénération (Rca)
(106%), des Cultures (Cu) (0,23%), des Localités (petites villes, villages, campements, etc.)
(0,27%), de l’eau (0,11%).
2. CADRE JURIDIQUE

Le domaine forestier national comprend le domaine forestier de l’État (constitué des forêts
appartenant à l'Etat, aux collectivités locales et aux personnes publiques) et le domaine forestier
des personnes privées.

Le domaine forestier de l'État est constitué:
"du domaine forestier permanent, qui comprend les forêts du domaine privé de l’État,

les forêts des personnes publiques, les forêts des communes et les collectivités locales ou
territoriales;

“ du domaine forestier non permanent, constitué des forêts protégées, n'ayant pas fait
l'objet de classement. Il constitue le domaine public de l’État.

Le domaine forestier national est subdivisé en secteurs (Nord, Centre et Sud), en zones et en
Unités Forestières d'Aménagement. L'UFA JUA-IKIÉ est une forêt de production et fait partie du
domaine privé de l'Etat localisée dans la zone 2 Sangha du Secteur Forestier Nord.

2.1. CONVENTIONS ET ACCORDS INTERNATIONAUX

La République du Congo est signataire de certaines Conventions et Accords internationaux
applicables à la gestion forestière et à la protection de la biodiversité et du patrimoine. Nous avons
entre autres :

> Convention de Londres relative à la protection de la faune et de la flore en Afrique,
8 septembre 1933;

Y

Convention sur la Protection du patrimoine naturel, culturel et mondial, Paris, 23
novembre 1972 (Loi n°19/85 du 19 juillet 1985) ;

Y

Convention africaine pour la conservation de la faune et des ressources naturelles,
dite Convention d’Alger de 1968 (Loi n° 27/80 du 21 avril 1980);

> Accord de Partenariat Volontaire (APV) sur l'application des réglementations
forestières, la gouvernance et les échanges commerciaux (FLEGT), signé le 17 mai
2010, entre l’Union Européenne et le Congo ;

> Accord de Lusaka sur les opérations concertées de coercition visant le commerce
illicite de la faune et de la flore sauvages (Loi n° 32/96 du 22 août 1996) ;

> Accord de coopération et concertation entre les États d'Afrique Centrale sur la
conservation de la faune sauvage, Libreville, 16 avril 1983 (Loi n° 047/84 du 7

septembre 1984) ;

>  Accordsur l’interzone Dja-Odzala-Minkembé.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | o|
2.2. CADRE JURIDIQUE SUR LA GESTION ET L'UTILISATION DES FORETS

Les principaux documents fixant les conditions juridiques de la gestion et de l’utilisation des forêts
de production et encadrant la préparation du Plan d'Aménagement de l’UFA JUA-IKIÉ :

"La Loi n° 16/2000 du 20 novembre 2000 portant Code Forestier ;

" La loi n° 14 -2009 du 30 décembre 2009 modifiant certaines dispositions et les
autres décrets conformément à la loi n° 16 -2000 portant Code Forestier ;

“" Le Décret n° 2002-437 du 31 décembre 2002 fixant les conditions de gestion et
d'utilisation des forêts en application de la loi 16/2000 portant code forestier ;

“  L'Arrêté n° 5053/MEF/CAB du 19 juin 2007 définissant les Directives nationales
d'aménagement durable des concessions forestières ;

“  L'Arrêté n° 9163/MEF/CAB du 29 décembre 2007 portant modification de l'arrêté
n° 8233/MEFE/CAB du 05 octobre 2006 portant création, définition des Unités
Forestières d'Aménagement de la zone Il Sangha du secteur forestier Nord et
précisant les modalités de leur gestion et de leur exploitation ;

“Les Normes nationales d'inventaire d'aménagement forestier - décembre 2005.

2.3. CADRE JURIDIQUE SUR L'ENVIRONNEMENT
Principaux textes juridiques environnementaux :

+ _Loin° 003 /91 du 03/04/1991 sur la protection de l’environnement, notamment l’article
18 : protection des espèces rares ou menacées de disparition (faune et flore), et l’article
19 et 20 : interdiction de destruction/ mutilation/exportation des espèces protégées sauf
pour des raisons scientifiques ou administratives ;

+ Décret n° 2009-415 du 20/11/2009, fixant le champ d'application, le contenu et les
procédures de l'étude et de la notice d'impact environnemental et social ;

+ _ Arrêté n° 103 du 30/01/1984 fixant les dispositions relatives à l'exportation des produits
de la faune et de la flore sauvage.

2.4. CADRE JURIDIQUE SUR LA GESTION DURABLE DE LA FAUNE SAUVAGE

Les principaux textes juridiques relatifs à la gestion de la faune sauvage sont les suivants :
-__ Loin° 37-2008 du 28/11/2008 sur la faune et les aires protégées ;

- Acte n° 114 du 24/06/1991 portant interdiction de l'abattage des éléphants en
République du Congo ;

- Arrêté n° 3772 du 12/08/1972 fixant les périodes d'ouverture et de fermeture de la
chasse ;

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 ET
- Arrêté n° 3282 du 18/11/1991 portant protection absolue de l'éléphant sur toute
l'étendue de la République du Congo ;

- Arrêté n° 6075 du 9 avril 2011 déterminant les espèces animales intégralement et
partiellement protégées.

2.5. CADRE JURIDIQUE SUR LES DROITS ET OBLIGATIONS MUTUELLES
ENTRE LA SOCIETE ET LE PERSONNEL DE L'ENTREPRISE ET LEURS
AYANTS - DROITS LEGAUX

Les droits et obligations mutuels qui régissent les relations entre la société SEFYD d’une part, et
d'autre part les employés de l’entreprise et leurs ayants droit légaux conjoints(s) légitime(s) et
enfants vivant sous le même toit sont définis dans les textes suivants :

Y_ Code du Travail de la République du Congo, Loi n° 45/75 du 15 mars 1975 et Loi n° 6/96
du 6 mars 1996;

Y_ Code de Sécurité Sociale en République du Congo (Loi n° 004/86 du 25 février 1986) ;

Y_ Loi n° 2/94 du 1er mars 1994 fixant les jours fériés chômés et payés ;

Y_ Lois portant création de l'Office National de l'Emploi et de la Main d'œuvre (ONEMO),
Loi n° 45-75, Loi n° 01-86 du 22 février 1986, Loi n° 22-88 du 17 septembre 1988 ;

Y_ Convention collective des exploitations forestières et agricoles du 1er avril 1972, révisée
le 23 avril 1974 et le O5 juin 2014;

Y_ Convention collective des entreprises forestières en République du Congo du 05 juin 2014.

2.6. CADRE JURIDIQUE REGISSANT LE VOLET SOCIAL DU PLAN
D'AMENAGEMENT

“La Loi n° 16-2000 du 20 novembre 2000 portant Code forestier précise les aspects à
prendre en compte dans le Plan d'Aménagement en matière sociale, notamment : analyse
des données écologiques, économiques et sociales (article 55), droits d'usage (article 41),
contribution au développement local via la taxe de superficie (articles 91 et 92) ;

“" Le Décret n° 2002-437 du 31 décembre 2002 fixant les conditions de gestion et
d'utilisation des forêts règlemente les déboisements pour les besoins agricoles à
l’intérieur des forêts classées et précise le contenu du cahier des charges particulier joint
à la convention d'aménagement et de transformation.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 Er
3. RESULTATS SUR LA RESSOURCE FORESTIERE DE L’UFA JUA-IKIE

3.1. INVENTAIRE D'AMÉNAGEMENT

L’inventaire d'aménagement s’est déroulé en conformité avec les normes nationales d'inventaire
d'aménagement en République du Congo. La réalisation de l’échantillonnage des grands ligneux,
de la régénération et des PFNL s’est effectué dans les placettes de 0,5 hectares, soit 200 m x 25 m.

Toutes les espèces ligneuses (bois d'œuvre) dont le DBH est supérieur ou égal à 20 cm ont fait
l’objet d’un dénombrement. Les espèces inventoriées sur la régénération (diamètre compris entre
5 et 19,99 cm) ne concernent exclusivement que celles qui sont commercialisées par la société.

3.1.1. Dendrométrie

Conformément au protocole relatif aux normes techniques, les résultats des études
dendrométriques ont été réalisés dans l’'UFA Jua-Ikié.

Ainsi, les résultats statistiques des paramètres dendrométriques (effectifs, surfaces terrières et
volumes) obtenus sur l’UFA Jua - Ikié sont résumés dans le tableau 2.

Tableau 2: Synthèse des paramètres dendrométriques sur l’ensemble de la concession

Paramètres Tiges de plus de 20 Tiges de 20 à 50cm Tiges de plus de 50
dendrométriques cm de diamètre de diamètre cm de diamètre
Effectifs (tiges/ha) 131,984 102,463 29,521
Surface terrière (m2/ha) 21,125 8,354 12,77
Volumes bruts (m3/ha) 220,944 81,142 139,802

3.1.2. Volumes bruts et nets supérieurs au DME des essences du groupe 1

Le volume brut supérieur au DME de l’ensemble des essences du groupe 1 est estimé à 13,654
m3/ha (soit un volume net de 6,200 m3/ha). Il ressort donc que trois essences sont dominantes au
sein de l’'UFA Jua-Ikié et se répartissent ainsi qu’il suit :

> 3,775 m?/ha de Sapelli (soit un volume net de 2,529 m3/ha),
> 3,435 m3/ha de Tali (soit un volume net de 1,030 m3/ha),
> 3,012 m3/ha de Padouk (soit un volume net de 1,144 m3/ha).

Le volume disponible pour ces trois essences reste donc important, malgré l’évolution graduelle
de l’exploitation dans l’'UFA.

La figure 1 présente la répartition du volume brut (en m°/ha) des essences du groupe 1 de
diamètre >=DME.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 EE
Doussié

Douka, O blanc,0.025

Wengué, 0.192 bela,0.241

Doussié

Tali
yaoundé, 0.019

Mukulungu, 0.0
69
Padouk
blanc, 0.171

Pao
rosa, 0.068

Volume brut total : 13,654 m3/ha

Figure 1: Répartition du volume brut (en m°/ha) des essences du groupe 1 de diamètre
>=DME

3.1.3. Faune et présence humaine

Les layons de comptage ont été retenus comme transect pour les observations directes et
indirectes sur la faune, ainsi que les indices de présence de l’homme.

Les résultats de l'inventaire faunique réalisés dans l’UFA Jua Ikié ont révélé la présence de vingt-
cinq (25) espèces de Mammifères et une espèce de Reptile à savoir la tortue terrestre. L'espèce la
plus rencontrée à travers ces indices est l’athérure pour lequel il a été trouvé 221,37 indices au
100 km. Les indices des espèces les moins observés ont été ceux des Carnivores et de certains
Primates (colobe guereza (0,16), moustac (0,60)).

Par contre, les résultats de l'inventaire faunique dans l’UFA Jua-Ikié ont révélé la présence de
plusieurs types d'indice d’activités humaines. Un regroupement artificiel de ceux-ci permet de les
classifier en deux catégories à savoir, les indices d'activités socio-économiques et les indices de
braconnage. Au total 1425 indices liés aux activités assimilées au braconnage (douilles, pièges,
campements) et 770 liés aux activités socio-économiques ont été rencontrés (pistes agricoles,
champs (cultures saisonnières, cacaoyères, bananeraïies, zones de production des PFNL)).

agement de l’UFA Ju: , Juillet 2016 umé public, Juillet 2017

3.2. ENVIRONNEMENT SOCIO-ECONOMIQUE

Conformément aux Termes de Référence, l'étude socio-économique a été menée à la fois au niveau
de la population riveraine de l’UFA Jua-Ikié (communautés locales et populations autochtones) et
des travailleurs de la SEFYD.

3.2.1. Caractéristiques démographiques

En actualisant les données de 2007, la population de l’UFA Jua-Ikié dénombre en 2015 une
proportion de 12 240 habitants, soit une augmentation de 4 037 habitants durant la période de 9
ans. Avec 5 480 habitants, Souanké (Chef-lieu de district) concentre à lui seul près de la moitié
de la population de toute l’UFA, soit une proportion de 44,77% de la population totale suivi de
loin des villages Elogo 1 avec 409 habitants, et Elogo 2 avec 363 habitants. Ces deux localités
réunies représentent 6,31% de la population totale de l'UFA.

Groupes ethnolinguistiques

Le rapport d'étude socio-économique mentionne clairement que deux principaux groupes
ethnolinguistiques, sont représentés sur la superficie de la concession :

" Les Makas qui se répartissent en deux sous-groupes qui sont : les Bakouélés et les
Ndjems ;
" Les autochtones.

La résidence chez les Ndjems et les Bakouélés est patrilocale. La femme mariée vient s'installer
auprès de son mari qui vit lui-même dans la parcelle de son père. Le père est ainsi le chef d’une
unité domestique qui peut réunir plusieurs ménages.

Dans l’'UFA Jua-Ikié, la croyance aux esprits des ancêtres, aux totems, aux génies, à la sorcellerie
et aux fétiches constitue le principal système de gestion et de contrôle des hommes et des
ressources naturelles. A côté des croyances traditionnelles, on peut noter la présence des
croyances exogènes, notamment celles liées au christianisme.

3.2.2. Infrastructures scolaires, sanitaires et autres

L'enquête socio-économique menée dans l’'UFA Jua-Ikié montre la faiblesse des structures
scolaires au sein de l’UFA. En effet, on compte environ 11 écoles dont 9 primaires, 1 collège
d'enseignement général (CEG) à Souanké et 1 collège d'enseignement technique agricole (CETA)
à Elogo. Il est important de noter que la plupart de ces écoles sont construites en matériaux
durables.

En dehors du CETA d’Elogo dont le nombre d'enseignants n’a pas pu être noté, on compte 39
enseignants pour l'ensemble des 10 autres établissements. Selon le Président du Comité des sages
du District de Souanké, 85 % des enseignants œuvrant dans la région sont des prestataires de
services.

Le manque du personnel enseignant formé explique la fermeture de certaines écoles de la région.
Cela justifie qu’un nombre important d'écoles primaires n’ont que le cycle préparatoire consacré
aux structures scolaires du district de Souanké.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 EE
Dans l'UFA Jua-Ikié, les problèmes liés au bon fonctionnement des structures sanitaires se
présentent de la manière suivante :

> l'absence de personnel qualifié dans les deux centres intégrés ;
> la disponibilité très hypothétique en médicaments et le délabrement du matériel et des
bâtiments.

3.2.3. Economie rurale

Les populations installées dans l’UFA Jua-Ikié sont largement influencées par le milieu naturel
dominé par la forêt, la présence de l’entreprise forestière SEFYD, les sociétés d'exploitation
minière et la proximité de la frontière avec le Cameroun.

Les activités économiques dominantes sont de quatre ordres : les activités agricoles dominées par
les cultures vivrières, les activités d'élevage qui restent très marginales, les activités de chasse qui
tendent de plus en plus à reculer du fait des mesures de protection de la faune, les activités de
pêche restées très faibles dans la région et les activités de cueillette qui continuent à jouer un rôle
majeur dans la région.

Conformément au cahier de charges, la SEFYD apporte néanmoins divers appuis aux populations
riveraine et périphérique de l’UFA Jua-Ikié (installation de forages d’eau dans quelques villages,
réhabilitation ou construction des écoles et des centres de santé), aux autorités départementales
et des districts et aux directions départementales du ministère en charge des forêts
(approvisionnement en carburant, achat de véhicules, construction de bureaux et de logements,
etc.).

3.2.4. Accès à la terre

L'accès aux ressources en République du Congo est régi par le dispositif juridique foncier et par
les mœurs et coutumes.

L'accès à la terre chez les autochtones est gratuit. En revanche, pour les personnes non originaires
du terroir, il se fait par location ou par achat. Le chef coutumier reçoit obligatoirement sa part de
la vente. La location d’un terrain se concrétise par des dons d’une partie de la production agricole
obtenue ou par paiement d’un loyer en monnaie ou en nature.

3.3. IMPACTS ENVIRONNEMENTAUX

Les impacts des activités forestières sur l’environnement ont été évalués et des mesures, pour
minimiser ou éviter les impacts négatifs, ont été prescrites dans le plan d'aménagement de l’'UFA
Jua-Ikié.
Les facteurs d’impacts concernent les activités suivantes :

> Les travaux de planification de l'exploitation, notamment l'inventaire d'exploitation, le

pistage et l'ouverture des limites. Des travaux qui diminuent les impacts
environnementaux lors des opérations forestières ;

Y

La construction (et entretien) de campements et infrastructures de vie, ont un
impact important mais très localisé;

Plan d'Aménagement de l’UFA Jua:

Juillet 2016 — Résumé public, Juillet 2017
Y

La construction des routes, des parcs et franchissements des cours d’eau : des
travaux forestiers avec un impact important sur la végétation, le sol, le réseau hydrique ;

Y

La création et l'exploitation de carrière (sable, latérite, gravier) : des opérations avec
un impact important mais plus localisé sur la végétation, le sol et en cas de non-respect
des procédures prescrites, impact sur le réseau hydrique ;

Y

L'exploitation forestière proprement dite (production de grumes) : l'abattage,
l’étêtage, le débardage, le tronçonnage et façonnage, le cubage et le chargement des
grumes. Des activités avec des impacts environnementaux sont diminués par l'application
des règles de l'exploitation forestière à impact réduit ;

Y

Le transport des grumes, du personnel, de marchandises ou des matériaux, qui peut
avoir un impact indirect, notamment en cas de transport de chasseurs ou produits de la
chasse ;

Y

Le contrôle de la circulation sur les routes de l’UFA, afin de diminuer le braconnage ;

Y

L'entretien mécanique et l’utilisation des hydrocarbures (huiles, gazole...) et pièces
détachées (filtres, ….) qui peuvent causer une pollution de l’eau et du sol en cas de fuites
etles combustibles qui ont un impact sur l'air et le climat.

La localisation des implantations humaines et démographiques est présentée dans la carte 2.

Plan d'Aménagement de l’UFA Jua:

Juillet 2016 — Résumé public, Juillet 2017
UFA KARAGOUA

370000
PATTES GRsa ne terrain er an TONI 1900

re eos PTE FR)

Carte 2 : Populations et infrastructures de l’'UFA Jua-Ikié

4. DECISIONS D'AMENAGEMENT

4.1. DÉCOUPAGE EN SÉRIES D'AMÉNAGEMENT DE L’UFA JUA-IKIÉ

Compte-tenu des spécificités de l’UFA JUA-IKIÉ, le découpage proposé de chaque série
d'aménagement de l’'UFA Jua-Ikié est donné par la Carte 3.

> La Série de production : 388 291 ha, soit 73,1% de la surface totale.

L'objectif principal est la production soutenable de bois d'œuvre, tout en respectant les droits
d'usage des communautés locales et populations autochtones.

> Série de Protection : 69 628 ha, soit 13,1% de la surface totale.

L'objectif est de protéger les sols fragiles, les sources d’eau, les zones marécageuses, les
mangroves, les zones humides, les autres ressources naturelles et les ressources culturelles qui y
sont associées.

> La Série de conservation : 42 969 ha, soit 8,1% de la surface totale.

Les objectifs de la série consistent d'assurer la pérennité d'essences forestières, protéger les
habitats de la faune sauvage et la flore, afin de protéger les espèces rares, en danger ou en voie
d'extinction et utiliser durablement les ressources naturelles.

> La Série de Développement Communautaire (SDC): 25 147 ha, soit 4,7% de la surface
totale.

L'objectif global est de satisfaire les besoins des populations locales en produits forestiers et
d'améliorer leurs revenus. En particulier, il est possible, à l’intérieur de cette série, d'exploiter et
d'aménager les ressources forestières au profit des populations riveraines ; d'améliorer les
systèmes de production agricole et agro-forestier; de promouvoir et développer les forêts
artificielles villageoises; d'améliorer les connaissances et les aptitudes des populations riveraines
et de lutter contre la pauvreté.

NB : il convient de noter que la série de recherche, à l'inverse des autres séries, est transversale et ne
fait pas l’objet d'une délimitation fixée exclusivement réservée aux objectifs définis.

Au-delà de ces séries, une zone tampon « zone non définie » de 500 m de la frontière entre la
Congo et le Cameroun a été exclue de l'exploitation et totalisant une surface de 5501 ha, soit 1%
de la superficie de l’'UFA.

Ces séries sont illustrées clairement dans la carte 3.
CAMEROUN

UFA KARAGOUA

Œ  Chefieuce dstiet

Route publique

— Route rorestière principale
Limite UFA

Séries d'aménagement
M sé ce conservation
IBM série ce production
M 5:70 ce prccton

Par natonai Sène ce développement communautaire
Pays voisin M once
GABON
ù 2 so
—— on Elipsoée. V8 1804, Pro cion UM Zone 33

Carte 3 : Découpage en séries d'aménagement de l'UFA Jua-Ikié

4.2. DUREE D'APPLICATION DU PLAN D'AMENAGEMENT

Conformément à l’article 56 de la Loi n° 16-2000 portant Code forestier, le Plan d'Aménagement
est approuvé par décret pris en Conseil des Ministres, pour une période comprise entre dix et
vingt ans et à l’issue de laquelle il est révisé.

Cependant, la planification de la récolte des bois dans l’UFA Jua-Ikié a été effectuée sur une période
de 30 ans à compter du premier janvier 2017.
4.3. DECOUPAGE EN UNITES FORESTIERES DE PRODUCTION

Conformément aux directives nationales d'aménagement, la série de production de l’UFA JUA-IKIÉ
a été découpée en 6 Unités Forestières de Production (UFP). Les principes de découpage appliqués
sont présentés dans le plan d'aménagement.

Les unités forestières de production de l’UFA Jua-Ikié sont présentées dans la carte 4.
UFA KARAGOUA

CAMEROUN

M Chef leu de disviet

=— Route publique principale

Route publique secondaire

— Route forsstière principale

Routo forostière socandairs

— Rivière prinepals

L 27 E Limite UFA
E22 pare naiorai
LE] Paye voisin :

Séries d'aménagement
D sir de conservation
D ire de proauaion
D sr à potccton

Série da développement communautaire

M 2072 froniaière oxouo (500m)

25

UFP

0: 007-
EE 020202 -
D LFP 3 (2027-
UFP 4 (2032 -
UFP 5 (2037 -

M 050202

50
han

2021)
2026)
2031)
2036)
2041)
2046)

FIRE MESSE FRÉRIRTN ZAR E SN

Carte 4: Unités Forestières de production de l’UFA Jua-Ikié

5. MESURES DE GESTION DES SERIES D'AMENAGEMENT

5.1. SÉRIE DE PRODUCTION
5.1.1. Essences aménagées

En concertation avec l’entreprise, une liste d’essences aménagées a été définie dans le plan
d'aménagement de l’UFA Jua-Ikié. Ces essences ont été réparties en 3 groupes : les essences
objectifs, de promotion et interdites d'exploitation.

5.1.2. Rotation

Une durée de rotation de 30 ans a été retenue au sein de l’UFA Jua-Ikié tout en tenant compte des
taux de reconstitution obtenus. Ces derniers représentent la proportion du nombre de tiges
exploitables en 2ème rotation par rapport au nombre de tiges exploitables en 1ère rotation.

5.1.3. DMA (Diamètre Minimum d'Aménagement)

Le DMA correspond soit au DME, soit à une valeur supérieure au DME (DMA : DME, DME + 10 cm
et DME + 20 cm). Des Diamètres Minimums d'Aménagement (D MA) ont été proposés pour chaque
essence, afin de garantir une reconstitution jugée suffisante, et de façon à respecter les exigences
des Normes Nationales d'inventaire d'aménagement des ressources forestières en République du
Congo, qui précisent que le taux de reconstitution doit être au moins de « 50 % pour le groupe
d’essences commercialisables » et de « 75 % pour l’ensemble de tous les arbres constituant les
peuplements exploités ».

5.1.4. Détermination de la Possibilité annuelle

La possibilité, sur laquelle l'aménagement de la série de production est fondé, correspond au
volume brut des tiges de diamètre supérieur ou égal au DMA, pour l’ensemble des essences
objectifs définies.

La possibilité de récolte (volume brut) sur la série de production de l’UFA Jua-Ikié en essences
objectif est de 167 135 m3/an.

Ceci correspond à un volume moyen net commercial indicatif de 78 835 m3/an, donné dans le Plan
d'Aménagement. Grâce à une optimisation des pratiques d'exploitation, avec la mise en œuvre de
l’Exploitation Forestière à Impact Réduit (EFIR).

Les possibilités et les superficies de chacune des UFP de l’UFA Jua-Ikié se présentent dans le
tableau 3.
Tableau 3 : Possibilité de récole par UFP et écarts par rapport à l'équivolume

Surface Volume é x
R A Volume Écart à la
Superficie Durée de annuelle brut PAT
UFP es brut total possibilité
totale (ha) passage indicative (m:) annuel RTETC
(a) (mi) ”
UFP 1 47756 5ans 9551 165625 -1%
UFP2 43661 5 ans 8732 174172 4%
UFP 3 110465 5 ans 22093 164707 -1%
UFP 4 67668 5 ans 13534 165899 -1%
UFP5 58388 5ans 11678 171018 2%
UFP 6 58846 5ans 11769 161388 -3%
UFA JUA-IKIÉ 386783 30 ans 77357 5014042 167135 -

5.1.5. ANNEES D'OUVERTURE ET FERMETURE DES UFP de l’UFA JUA-IKIE

Les UFP correspondent à cinq années d'exploitation (blocs quinquennaux) et sont déterminées en
fonction du volume exploitable des essences objectifs, de manière à garantir à l’entreprise un
approvisionnement régulier en essences commercialisables.

Les années d'ouverture et de fermeture des UFP à l'exploitation de l’UFA Jua-Ikié sont données
dans le tableau 4.

Tableau 4: Années d'ouverture et de fermeture des UFP

UFP1 UFP2Z UFP3 UFP4 UFP5 UFP 6
Année d'ouverture à l'exploitation 2017 2022 2027 2032 2037 2042
2021 2026 2031 2036 2041 2046

Année de fermeture d'exploitation

Les Assiettes Annuelles de Coupe (AAC) seront définies ultérieurement sur la base des volumes
réalisés en inventaire d'exploitation. La surface maximale d’une AAC à l'intérieur de l’'UFP ne peut
dépasser de plus de 20% la surface annuelle moyenne indicative.

5.1.6. Système sylvicole et planification d'exploitation

Actuellement, le système sylvicole utilisé par la SEFYD est basé sur un système d'exploitation
sélectif avec une reconstitution de la forêt (pendant 30 ans) qui s'appuie sur l'accroissement de la
régénération naturelle.

La planification de l'exploitation commence avec un inventaire d'exploitation annuel. Il
concerne un comptage de 100% des arbres à récolter à partir du DMA, des arbres laissés du fait
de leur qualité médiocre et des arbres à protéger. Les arbres sont mesurés, marqués à la base du
tronc et cartographiés à l’aide des fiches et du GPS.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 23 |
L'inventaire d'exploitation permet d'informer toute la chaîne des activités d’exploitation, la
chaîne de contrôle des bois et permet l'application des méthodes d'exploitation à impacts
réduits.

5.2. SERIES DE PROTECTION

La série de protection sera assurée par les mesures suivantes :

Y

interdiction de l'exploitation forestière (abattage d'arbres marchands et débardage) ;
construction de routes autorisée en respectant les mesures d'Exploitation Forestière à
Impact Réduit ;

récolte des PFNL limitée aux populations locales selon les droits d'usage en vigueur ;
possibilité pour la population locale de chasser des espèces d'animaux non protégées pour
les seuls besoins d’autoconsommation (exercice des droits d'usage), et en respect des
mesures de gestion de la faune ;

contrôle et lutte contre le braconnage par l’USLAB ;

interdiction des défrichements.

Y

Y

Y

Y

Y

Il est à noter que la série de protection a été délimitée de façon indicative. L'ensemble des zones
sensibles décrites (zones marécageuses, savanes, zones de fortes pentes) seront cartographiées
avec précision au cours de la mise en application du d'aménagement.

5.3. SERIES DE CONSERVATION

Toutes les activités d'exploitation forestière (abattage, débardage et ouverture de routes) sont
interdites dans la série de conservation.

La chasse y est interdite, mais les populations locales pourront y exercer leurs droits d'usage
(récolte des PFNL). Tout défrichement ou toute récolte du bois y est interdite.

Les mesures de lutte contre le braconnage mises en œuvre devront être particulièrement ciblées
sur la série de conservation.

Des activités de recherche et des études complémentaires visant, par exemple, à identifier et à
localiser les ressources biologiques ou les terroirs sacrés pourront également y être développées.

5.4. SERIE DE DEVELOPPEMENT COMMUNAUTAIRE (SDC)

Le cadre de concertation pour les aspects sociaux sera défini et permettra de déterminer les règles
de gestion de la SDC en concertation avec les populations riveraines. Celles-ci seront sensibilisées
aux mécanismes de fonctionnement et participeront à la définition précise et à la matérialisation
des limites de la SDC.

La SDC est réservée aux activités des populations riveraines, qui peuvent y exercer leur droit
d'usage, sans autre restriction que le respect de la règlementation en vigueur. Ces populations
pourront notamment s'organiser pour y mener des activités d'exploitation du bois pour les
besoins locaux, y chasser et y pêcher (dans les limites prévues par la loi), y installer des cultures
et des ruches, y faire paître du bétail, y récolter du fourrage et effectuer, conformément à la
règlementation forestière , des déboisements pour des besoins agricoles.

Plan d'Aménagement de l’UFA Jua: Juillet 2016 — Résumé public, Juillet 2017
L'exploitation industrielle par la société SEFYD y est interdite.

La SDC a été créée pour y permettre la pratique de l’agriculture. Afin de limiter l'installation
anarchique des campements et villages dans l’UFA JUA-IKIÉ, la SDC a été délimitée aux
implantations humaines de la concession. Des mesures devront être prises par l'Administration
congolaise pour veiller au respect des limites de la SDC et éviter l'extension des déboisements
agricoles par les populations riveraines au-delà de ces limites. L'installation anarchique de
campements ou de villages, notamment le long des routes d'exploitation, devra en effet être
combattue en dehors de la SDC. Des campements de pêche ou des campements temporaires
utilisés pour la récolte de PFNL, établis notamment par les populations autochtones, pourront
toutefois être librement installés.

5.5. SERIE DE RECHERCHE

La société est encouragée à rechercher des partenariats et des financements pour mener les
activités de recherche qui permettront notamment d'améliorer les connaissances sur les
écosystèmes de l’'UFA JUA-IKIÉ, l'écologie des essences, la dynamique des peuplements forestiers
et l'impact de l’exploitation industrielle sur l’environnement.

5.6. REGLES D'EXPLOITATION A IMPACT REDUIT

Les règles d'Exploitation Forestière à Impact Réduit (EFIR) visent à diminuer l'impact de
l'exploitation forestière sur l’environnement et à améliorer son efficacité, tout en tenant compte
de la rentabilité économique de l'exploitation.

5.6.1. Ouverture des routes

Vu l'absence de routes dans les zones à exploiter, un plan d'infrastructure routière est créé à
partir de la cartographie forestière et de la densité d’arbres à récolter. Les routes sont
positionnées afin de suivre la ligne de partage des eaux, afin de prévenir le passage à proximité
des zones humides, des sources, des lacs et des autres zones sensibles. Une route ne traverse une
rivière ou une zone humide à l’aide de digues et de ponts, seulement lorsqu'un autre accès est
impossible.

Les routes sont construites au moyen de bulldozers (CAT D6, D7) et certains arbres adjacents
sont coupés pour l'éclairage afin de permettre un séchage naturel de la chaussée.

La largeur maximale légale est utilisée pour les routes principales et une largeur plus faible pour
les routes secondaires est appliquée. Les routes sont refermées après usage, afin de permettre
une reconstitution de la végétation et éviter le braconnage. En particulier pour les routes
secondaires, après quelques années, ainsi, il sera difficile de distinguer l'emprise de la route du
reste de la forêt environnante.

5.6.2. Parcs à grumes et carrières

L'emplacement des parcs à grumes sera optimisé en fonction des besoins de capacité de stockage,
de la topographie (pente), de l’'hydrographie locale (présence de cours d’eau), du type de sol
(préférentiellement dans les sols sableux) et de la densité de gros arbres. Leur emprise au sol sera
minimisée. Ils seront créés de manière à assurer un bon drainage et à limiter les phénomènes
d’érosion (légère pente, ouverture à distance suffisante des cours d’eau).

Plan d'Aménagement de l’UFA Jua:

Juillet 2016 — Résumé public, Juillet 2017
5.6.3. Abattage contrôlé

L'abattage se fera en conformité avec les règles d’abattage contrôlé. Une formation de base sur
les pratiques d’abattage contrôlé sera dispensée, et suivie d'évaluations et de remises à niveau
régulières, si nécessaire.

Les règles de sécurité à appliquer sont :

Y

le port obligatoire des équipements de protection (casque avec visière et protection
auditive, chaussures, gants) ;
l'interdiction de rester à proximité de l’abatteur en action ;

Y

Y

la signalisation des abattages en bordure de route.

5.6.4. Débusquage et débardage

Le débusquage se fera avec le souci d’occasionner le moins de dégâts possibles au peuplement
résiduel.

Le réseau de débardage fera l’objet d’une planification au cours de la phase de pistage, avec
notamment pour objectif de limiter l'érosion, de préserver le réseau hydrographique et de
protéger les arbres du peuplement résiduel.

Une attention particulière doit être portée au débardage et au débusquage en cas de fortes pluies
sur des sols mouillés, pour éviter une dégradation excessive du sol (création d’ornières,
compaction du sol, érosion).

Les règles de sécurité à appliquer sont l'interdiction de rester à proximité des débusqueurs et
débardeurs en action, ainsi que le port de gants, de chaussures de sécurité et d’un casque de
protection pour les aides.

Plan d'Aménagement de l’UFA Jua: Juillet 2016 — Résumé public, Juillet 2017

6. MESURES DE GESTION DE LA FAUNE

6.1. RESPECT DE LA LEGISLATION

La pratique de la chasse en République du Congo est réglementée par la Loi n° 37-2008 du 28
novembre 2008 sur la faune et les aires protégées qui abroge les Lois n° 48/83 du 21 avril 1983
définissant les conditions de conservation et d'exploitation de la faune sauvage et n° 49/93 du 21
avril 1983 définissant les taxes prévues par la Loi n° 48/83.

Les interdits en matière de chasse illégale sont listés dans le plan d'aménagement et doivent être
mises en application par l’'USLAB Jua-Ikié et Tala-Tala au niveau de ladite concession afin que le
titulaire de la convention prenne en compte la gestion durable de la faune dans le développement
de son activité d'exploitation forestière.

6.2. MISE EN PLACE D'UN SYSTEME DE GESTION PARTICIPATIVE ET
DEFINITION DE ZONES DE CHASSE AUTORISEE DANS LA CONCESSION

Les riverains des villages situés dans la concession conservent certains droits d'usage coutumiers
sur leur territoire, dont la chasse à des fins de subsistance. Pour le contrôle de la pratique de la
chasse dans la concession forestière, la notion de zone d'usage traditionnelle (ou terroir) est
particulièrement importante.

Zone 1 - Chasse autorisée « série de production »

Des droits traditionnels de chasse sont reconnus aux populations riveraines pour
satisfaire leurs besoins individuels et communautaires, dans les limites de la série de
production qui est ouverte à la chasse traditionnelle pour les espèces non protégées.

La chasse est également autorisée pour les employés (pour l’autoconsommation),
pendant leur temps libre et dans le respect de la règlementation en matière de chasse,
après concertation avec les villageois.

Une zone de chasse traditionnelle devra être définie pour chaque village. Cette
délimitation sera affinée en concertation avec les populations locales. Des réunions et des
visites de terrain seront organisées avec des représentants de chaque village (au
minimum une séance par village) afin de cartographier les limites des zones
revendiquées.

Si la chasse est permise aux employés au sein de la concession, une zone de chasse pourra
être définie, idéalement située immédiatement autour du camp.

Zone 2 - Chasse partiellement interdite « série de protection »

Dans la série de protection, la chasse est strictement réglementée. Seule la chasse traditionnelle
de subsistance est autorisée aux populations riveraines pour les espèces non protégées.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 27
Zone 3 - Chasse interdite « série de conservation »

Dans la série de conservation, la chasse est totalement interdite sur toute la durée d’application
du Plan d'Aménagement.

6.3. CONTROLES AUX POINTS D'ENTREES DE LA CONCESSION

Conformément à la règlementation en vigueur, l’accès à pied sera autorisé, à l'intérieur de la zone
d'usage traditionnel ou coutumier.

La SEFYD appuiera financièrement l’USLAB et faciliter ses actions sur l’ensemble de l’UFA Jua-Ikié,
notamment pour la création de barrières permanentes gardées sur les routes d'accès à la
concession, au niveau desquelles seront effectuées des contrôles réguliers des véhicules et des
personnes.

6.4. FERMETURE DES ROUTES APRES EXPLOITATION DE L’'AAC

L'accès aux routes temporaires de chaque Assiette Annuelle de Coupe (AAC) sera fermé
définitivement après que l'administration forestière l'ait inspectée et accepté la fermeture de
l’AAC. Les ponts temporaires et les drains seront retirés. Au niveau des bretelles à l’AAC, un fossé
sera creusé ou, à défaut, un tronc d'arbre permanent et/ou une barrière en terre positionnée.

6.5. APPROVISIONNEMENT ALTERNATIF EN VIANDE

Pour limiter la pression de chasse dans la concession et alimenter le personnel en protéines
animales, un économat destiné aux salariés de la société sera mis en place. La société veillera à
ce:

Y

qu'il y ait une certaine variété de viande offerte ;
que l'approvisionnement soit continu, afin d'éviter toute rupture de stock ;

Y

Y

que la chaîne du froid soit assurée pendant la livraison et lors du stockage sur le site ;
que la viande soit vendue à prix coûtant ;

que les activités d'élevage soient promues et développées aux communautés locales
situées à l’intérieur et en périphérie de l'UFA.

Y

Y

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 28 |
7. MESURES DU VOLET SOCIO-ECONOMIQUE

7.1. CADRE ORGANISATIONNEL ET INSTITUTIONNEL
La société SEFYD mettra en place un dispositif de concertation sur 2 niveaux:

° Un dispositif de concertation avec les ayants droits de SEFYD (travailleurs et
leurs familles légalement reconnues) réunissant des représentants de toutes les
catégories de bénéficiaires et parties-prenantes.

+ Un dispositif de concertation avec les populations riveraines, les ONG, les
administrations et les autorités locales.

Une attention particulière sera apportée à la juste représentation des femmes et des populations
autochtones dans le processus de concertation.

7.2. AUTRES MESURES

Mesures pour réduire au maximum ou compenser les impacts négatifs directs de l’activité
forestière :

Y

Délimitation de la Série de Développement Communautaire ;

Y

Protection par SEFYD des cultures agricoles, des sites sacrés et des anciens villages lors
de l’exploitation, après identification de la cartographie participative ;

Y

Limitation des dommages causés, en particulier pour la SDC (dommages aux cultures lors
de l'ouverture d’une piste) ; le cas échéant, indemnisation pour les dommages causés ;

Y

Limitation des nuisances potentielles de l'exploitation ;
Appui à l'amélioration des systèmes de cultures.

Y

7.3. CONTRIBUTION AU DEVELOPPEMENT LOCAL

La société SEFYD alimentera un fonds de développement avec pour seul objectif d'appuyer des
projets de développement. Le montant alloué à ce fonds de développement sera indexé sur le
niveau de production, à 200 FCFA par m3 de bois commercial net produit. Ce fonds sera géré par
un comité bénévole de gestion, constitué de représentants de l'administration forestière, de la
préfecture, des collectivités et populations locales, de la Société SEFYD et des ONG locales ou
Internationales concernées.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 29 |
8. SUIVI DU PLAN D'AMENAGEMENT

Des audits seront effectués, pour contrôler l'application des mesures d'aménagement. Ceci se fera
eninterne ou par des auditeurs externes.

Le comité technique de suivi du plan d'aménagement devra se réunir tous les 5 ans ou à la fin de
l'exploitation de chaque UFP pour une évaluation de la mise en œuvre du Plan d'Aménagement de
l’UFA Jua-Ikié.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 30 |
9. BILAN ECONOMIQUE ET FINANCIER

e Coûts d'élaboration du Plan d'Aménagement de l’'UFA Jua-Ikié :

647 Millions F CFA, soit 1184 F CFA/ha.

e Coûts de mise en œuvre du plan d'aménagement de l’UFA Jua-Ikié :

5 Milliards de FCFA.

e Sur la base des taxes forestières et impôts actuels, les recettes de l'État s'élèvent à
environ:

4 Milliards de F CFA/an.

Plan d'Aménagement de l’UFA Jua-lkié, Juillet 2016 — Résumé public, Juillet 2017 | 31]
CONCLUSION

Le plan d'aménagement de l’UFA Jua-Ikié est le résultat des efforts consentis par la société SEFYD,
avec le soutien permanent du Ministère en charge des forêts et du Bureau d’études Geospatial
Technology Group Congo (GTGC).

La concession de l'Unité Forestière d'Aménagement (UFA) Jua-Ikié est bien mieux connue, ses
ressources, les hommes qui y vivent, sa richesse végétale et animale ont fait l’objet d’études
techniques de qualité. Le processus a abouti à la planification des activités à entreprendre ou à
poursuivre et de la mise en valeur des ressources durant les 30 prochaines années. Le coût
d'élaboration du Plan d'Aménagement de l’UFA Jua-Ikié a été entièrement supporté par la SEFYD.
Le montant alloué à ces travaux d'aménagement est de 647 millions de F CFA.

Les récoltes sont planifiées, des actions sont fixées en matière d'Exploitation Forestière à impact
Réduit, pour les populations humaines vivant dans et autour de l’'UFA, en matière de gestion de la
faune, en matière de conservation des richesses écologiques de l’UFA, une réflexion vers une
meilleure valorisation locale des ressources est amorcée. Pour que l'aménagement forestier soit
véritablement durable, la société SEFYD doit assurer sa survie par la mise en valeur des essences
de promotion.

Plan d'Aménagement de l’UFA Jua: , Juillet 2017

Juillet 2016 - Résumé pul
